               1   COOLEY LLP
                   MICHAEL A. ATTANASIO (151529)
               2   (mattanasio@cooley.com)
                   4401 Eastgate Mall
               3   San Diego, CA 92121-1909
                   Telephone: (858) 550-6000
               4   Facsimile: (858) 550-6420
                   BEATRIZ MEJIA (190948)
               5   (mejiab@cooley.com)
                   DAVID HOUSKA (295918)
               6   (dhouska@cooley.com)
                   MAX SLADEK DE LA CAL (324961)
               7   (msladekdelacal@cooley.com)
                   101 California Street, 5th Floor
               8   San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
               9   Facsimile: (415) 693-2222
          10       Attorneys for Defendants
                   SEAVIEW INSURANCE COMPANY
          11       and TWO JINN, INC.
          12       [Additional Moving Defendants and Counsel Listed on
                   Signature Pages]
          13

          14                                   UNITED STATES DISTRICT COURT
          15                                 NORTHERN DISTRICT OF CALIFORNIA
          16                                          OAKLAND DIVISION
          17

          18
                    IN RE CALIFORNIA BAIL BOND                     Master Docket No. 19-cv-00717-JST
          19
                    ANTITRUST LITIGATION                           CLASS ACTION
          20
                                                                   DEFENDANTS’ RESPONSE TO
          21                                                       AUTHORITIES SUBMITTED BY
                    THIS DOCUMENT RELATES TO:                      PLAINTIFFS AT ORAL ARGUMENT
          22
                    ALL ACTIONS                                    Judge:          Hon. Jon S. Tigar
          23                                                       Hearing Date:   August 26, 2020
                                                                   Courtroom:      2, 4th Floor
          24                                                       Time:           2:00 p.m.
                                                                   Trial Date:     Not Set
          25

          26

          27

          28
  COOLEY LLP                                                                                 DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                                   PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                                   MASTER DOCKET NO. 19-CV-00717-JST
               1            Pursuant to the Court’s instructions at the August 26, 2020 hearing on Defendants’ Motion to

               2   Dismiss (see ECF No. 132), Defendants submit the following response to the two cases presented by

               3   Plaintiffs for the first time at oral argument (see ECF No. 133): 1

               4            In re Delta/Air Tran Antitrust Litigation and In re Domestic Airline Travel Antitrust Litigation

               5   are out of circuit district court decisions and neither answers the question posed by the Court: what,

               6   as a matter of law, is the minimum that Plaintiffs must plead to show that any particular Defendant

               7   participated in the alleged antitrust conspiracy? The Ninth Circuit set a clear floor for such allegations

               8   in Kendall v. Visa U.S.A., Inc., when it held that a complaint must “answer the basic questions: who,

               9   did what, to whom (or with whom), where, and when” regarding how each individual defendant first

          10       joined, and then participated in the alleged cartel. 518 F.3d 1042, 1048 (9th Cir. 2008). Critically,

          11       the Ninth Circuit explained that “parallel conduct, even conduct consciously undertaken” was not

          12       enough to meet this threshold—the plaintiff must also allege “further circumstance[s] pointing toward

          13       a meeting of the minds.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007))

          14       (emphasis added). The SCAC’s rote, copy-pasted allegations fail this clear test. Plaintiffs have only

          15       alleged supposed parallel conduct by the Defendants without additional facts suggesting when, where,

          16       or how Defendants reached any kind of agreement (let alone one that allegedly spanned 16 years and

          17       28 Defendants, with the number of Surety Defendants doubling over the class period). As in Kendall,

          18       Plaintiffs “pleaded only ultimate facts, such as conspiracy, and legal conclusions. They failed to plead

          19       the necessary evidentiary facts to support those conclusions.” 518 F.3d at 1047-48 (emphasis added).

          20                Plaintiffs’ new authorities only underscore the weakness of their complaint in this regard. In

          21       both cases, the plaintiffs made far more detailed allegations about the formation of the alleged

          22       conspiracy, including who attended specific meetings, what was discussed at those meetings that

          23       would suggest unlawful collusion, how defendants aligned their business practices after meetings, and

          24       additional statements that were made by specific defendants during the same time period that

          25       evidenced a meeting of the minds occurred. The plaintiffs in Domestic Airline Travel for instance

          26       were able to plead a series of specific statements (1) from corporate officers at each and every

          27

          28       1
                       Abbreviations herein have the same definitions as in Defendants’ Motion to Dismiss (ECF No. 112).
  COOLEY LLP                                                                                        DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                     1.                   PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
               1   defendant; (2) that were close together in time; and (3) which were immediately followed—in a

               2   notable change from prior trends—by passenger capacity cuts at each defendant airline. See 221 F.

               3   Supp. 3d 46, 62-65 (D.D.C. 2016). The plaintiffs in that case also quoted specific statements made by

               4   defendants’ executives at multiple conferences and trade meetings regarding capacity cuts that

               5   suggested defendants were working to enforce the conspiracy. See id. at 65. Similarly, in Delta/Air

               6   Tran, the plaintiffs alleged not a handful of isolated statements but a “roughly six month dialogue”

               7   between both defendants about imposing new bag fees from both named defendants over a discrete

               8   period, which were followed immediately by each defendant reducing capacity and introducing new

               9   fees. 733 F. Supp. 2d 1348, 1354-57 (N.D. Ga. 2010). Crucially, the court noted that it was these

          10       changed business practices “combined with the preceding communications” that together gave rise to

          11       a plausible inference of conspiracy. Id. at 1361 (emphasis added).

          12              Here by contrast, as in Kendall, Plaintiffs do not allege any statements of any kind as to the

          13       vast majority of Defendants. (See Defs.’ Mot. Appx. A.) And the handful of alleged statements that

          14       Plaintiffs rely on were not subsequently followed by uniform conduct, but by increased diversification

          15       both in the premium rates offered by different Defendants and in the criteria used for standard vs.

          16       preferred rates. (See id. at Appx. B.) Indeed, many of the Defendants in this case were not even in

          17       the California bail bond market when the statements were made. (See id.) Furthermore, the SCAC’s

          18       allegations regarding trade association meetings pale in comparison to the complaints in Domestic

          19       Airline Travel and Delta Air Train. Here, Plaintiffs allege that two relevant trade association meetings

          20       occurred over the 16-year class period, do not even allege that a single Surety Defendant attended one

          21       of the meetings, fail to identify any Defendant attendees at the second meeting, and point to no specific

          22       statements made by any attendee of either meeting. (See Defs.’ Mot. at 30-32.)

          23              At the hearing, Plaintiffs’ repeated refrain was that the law does not require them to do the

          24       impossible. This is correct. As Domestic Airline Travel and Delta/Air Tran illustrate, it is entirely

          25       possible for an antitrust plaintiff to plead factual allegations that answer “basic questions” about how

          26       the alleged conspiracy was formed and how each individual defendant played a role in it, as the law

          27       requires in the Ninth Circuit. Kendall, 518 F. 3d at 1048. Plaintiffs have simply failed to do so here.

          28       The SCAC fails not because of some impossibly high legal standard, but because it has no specific
  COOLEY LLP                                                                                       DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                    2.                   PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                                         MASTER DOCKET NO. 19-CV-00717-JST
               1   allegations about how each individual defendant founded, joined, or operated in a purportedly vast

               2   and long running conspiracy. Accordingly, the Court should dismiss the SCAC in its entirety.

               3
                   Dated: August 28, 2020                        COOLEY LLP
               4                                                 MICHAEL A. ATTANASIO (151529)
                                                                 BEATRIZ MEJIA (190948)
               5                                                 DAVID HOUSKA (295918)
                                                                 MAX SLADEK DE LA CAL (324961)
               6

               7                                                 s/ Beatriz Mejia
                                                                 Beatriz Mejia (190948)
               8
                                                                 Attorneys for Defendants Seaview
               9                                                 Insurance Company and Two Jinn, Inc.

          10       Dated: August 28, 2020                        By: /s/ Julie A. Gryce

          11                                                     Julie A. Gryce (319530)
                                                                 DLA Piper LLP (US)
          12
                                                                 401 B Street, Suite 1700
          13                                                     San Diego, CA 92101-4297
                                                                 Telephone: (619) 699-2700
          14                                                     Facsimile: (619) 699-2701
                                                                 julie.gryce@dlapiper.com
          15
                                                                 Michael P. Murphy (pro hac vice)
          16                                                     DLA PIPER LLP (US)
                                                                 1251 Avenue of the Americas
          17                                                     New York, NY 10020-1104
                                                                 Telephone: (212) 335-4500
          18                                                     Facsimile: (212) 335-4501
                                                                 michael.murphy@dlapiper.com
          19
                                                                 John Hamill
          20                                                     DLA Piper LLP (US)
                                                                 444 West Lake Street, Suite 900
          21                                                     Chicago, IL 60606-0089
                                                                 Telephone: 312.368.7036
          22                                                     Facsimile: 312.251.5809
                                                                 John.hamill@us.dlapiper.com
          23

          24                                                     Attorneys for Defendants Danielson
                                                                 National Insurance Company
          25

          26

          27

          28
  COOLEY LLP                                                                                   DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                  3.                 PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                                     MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Blake Zollar
               2                            Drew Koning (263082)
               3                            Blake Zollar (268913)
                                            Shaun Paisley (244377)
               4                            KONING ZOLLAR LLP
                                            2210 Encinitas Blvd., Suite S
               5                            Encinitas, CA 92024
                                            Telephone: (858) 252-3234
               6                            Facsimile: (858) 252-3238
               7                            drew@kzllp.com
                                            blake@kzllp.com
               8                            shaun@kzllp.com

               9                            Attorneys for Defendant All-Pro Bail
                                            Bonds, Inc.
          10

          11       Dated: August 28, 2020   By: /s/ Gerard G. Pecht

          12                                Gerard G. Pecht (pro hac vice)
                                            NORTON ROSE FULBRIGHT US LLP
          13                                1301 McKinney, Suite 5100
                                            Houston, Texas 77010
          14
                                            Telephone: (713) 651-5151
          15                                Facsimile: (713) 651-5246
                                            gerard.pecht@nortonrosefulbright.com
          16
                                            Joshua D. Lichtman (SBN 176143)
          17                                NORTON ROSE FULBRIGHT US LLP
                                            555 South Flower Street, Forty-First Floor
          18
                                            Los Angeles, California 90071
          19                                Telephone: (213) 892-9200
                                            Facsimile: (213) 892-9494
          20                                joshua.lichtman@nortonrosefulbright.com
          21                                Attorneys for Defendant American
          22                                Contractors Indemnity Company

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                 DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                            4.                     PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                   MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020     By: /s/ Anne K. Edwards
               2                              Anne K. Edwards (110424)
               3                              SMITH, GAMBRELL & RUSSELL, LLP
                                              444 South Flower Street, Suite 1700
               4                              Los Angeles, CA 90071
                                              Telephone: (213) 358-7210
               5                              Facsimile: (213) 358-7310
                                              aedwards@sgrlaw.com
               6

               7                              Attorneys for Defendant Williamsburg
                                              National Insurance Company
               8
                    Dated: August 28, 2020    By: /s/ Nicole S. Healy
               9
                                              Todd A. Roberts
          10
                                              Nicole S. Healy
          11                                  Edwin B. Barnes
                                              ROPERS, MAJESKI, KOHN & BENTLEY
          12
                                              Attorneys for Defendants American Bail
          13                                  Coalition, Inc. and William B. Carmichael
          14         Dated: August 28, 2020   By: /s/ David F. Hauge
          15
                                              David F. Hauge (128294)
          16                                  Todd H. Stitt (179694)
                                              Vincent S. Loh (238410)
          17                                  MICHELMAN & ROBINSON, LLP
          18
                                              Attorneys for Defendants United States
          19                                  Fire Insurance Company, The North River
                                              Insurance Company, and Seneca
          20                                  Insurance Company
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                              5.                  PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Renee Choy Ohlendorf
               2                            Renee Choy Ohlendorf
               3                            Hinshaw & Culbertson LLP
                                            One California Street, 18th Floor
               4                            San Francisco, CA 94111
                                            Main: (415) 362-6000
               5                            Direct: (415) 393-0122
                                            RChoy@hinshawlaw.com
               6

               7                            Christie A. Moore (pro hac vice)
                                            W. Scott Croft (pro hac vice)
               8                            BINGHAM GREENEBAUM DOLL LLP
                                            101 S. Fifth Street
               9                            3500 PNC Tower
                                            Louisville, KY 40202
          10
                                            Telephone: 502.587.3758
          11                                Facsimile: 502.540.2276
                                            cmoore@bgdlegal.com
          12                                wcroft@bgdlegal.com

          13                                Attorneys for Lexon Insurance Company
          14       Dated: August 28, 2020   By: /s/ Travis Wall
          15
                                            Travis Wall (191662)
          16                                Spencer Kook (205304)
                                            HINSHAW & CULBERTSON LLP
          17                                One California Street, 18th Floor
                                            San Francisco, CA 94111
          18                                Tel: (415) 362-6000
                                            twall@hinshawlaw.com
          19

          20                                Attorneys for Defendant Philadelphia
                                            Reinsurance Corporation
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                            6.                    PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Gregory S. Day
               2                            Gregory S. Day
               3                            LAW OFFICES OF GREGORY S. DAY
                                            120 Birmingham Drive, Suite 200
               4                            Cardiff, CA 92007
                                            Telephone: (760) 436-2827
               5                            attygsd@gmail.com
               6                            Attorneys for Defendants California Bail
               7                            Agents Association, Universal Fire &
                                            Insurance Company, Sun Surety Insurance
               8                            Company

               9   Dated: August 28, 2020   By: /s/ Howard Holderness
          10
                                            John A. Sebastinelli (127859)
          11                                Howard Holderness (169814)
                                            GREENBERG TRAURIG, LLP
          12                                4 Embarcadero Ctr, Ste. 3000
                                            San Francisco, CA 94111-5983
          13                                Telephone: (415) 655-1289
                                            Facsimile: (415) 358-4796
          14
                                            sebastinellij@gtlaw.com
          15                                holdernessh@gtlaw.com

          16                                Attorneys for Defendants American Surety
                                            Company and Indiana Lumbermens
          17                                Mutual Insurance Company
          18       Dated: August 28, 2020   By: /s/ Gary A. Nye
          19
                                            Gary A. Nye (126104)
          20                                ROXBOROUGH, POMERANCE, NYE &
                                            ADREANI, LLP
          21

          22                                Attorneys for Defendants Allegheny
                                            Casualty Company, Associated Bond and
          23                                Insurance Agency, Inc., Bankers Insurance
                                            Company, Harco National Insurance
          24                                Company, International Fidelity Insurance
                                            Company, Lexington National Insurance
          25                                Corporation, and Jerry Watson
          26

          27

          28
  COOLEY LLP                                                                DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                            7.                    PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                  MASTER DOCKET NO. 19-CV-00717-JST
               1   Dated: August 28, 2020   By: /s/ Brendan Pegg
               2                            Brendan Pegg (174159)
               3                            Lindsay Cooper-Greene, of Counsel
                                            (295180)
               4                            LAW OFFICES OF BRENDAN PEGG
                                            201 E. Ojai Avenue #1505
               5                            Ojai, CA93024
                                            Telephone: (805) 3024151
               6                            Facsimile: (877) 719-7298
               7                            brendan@bpegglaw.com

               8                            Attorneys for Defendant Financial
                                            Casualty & Surety, Inc.
               9
                   Dated: August 28, 2020   By: /s/ Erik K. Swanholt
          10

          11                                Erik K. Swanholt
                                            FOLEY & LARDNER
          12                                555 South Flower St., 33rd Floor
                                            Los Angeles, CA 90071
          13                                Telephone: (213) 972-4500
                                            Facsimile: (213) 486-0065
          14

          15                                Attorneys for Defendants Continental
                                            Heritage Insurance Company
          16
                   Dated: August 28, 2020   By: /s/ John M. Rorabaugh
          17
                                            John M. Rorabaugh (178366)
          18

          19                                Attorney for Defendant Golden State Bail
                                            Association
          20
                   Dated: August 28, 2020   By: /s/ Paul J. Riehle
          21
                                            Paul J. Riehle (115199)
          22                                FAEGRE DRINKER BIDDLE & REATH LLP
                                            4 Embarcadero Center, 27th Floor
          23                                San Francisco, California 94111
                                            Telephone: (415) 551-7521
          24                                Facsimile: (415) 551- 7510
          25                                paul.riehle@dbr.com

          26                                Attorneys for Defendant Accredited Surety
                                            and Casualty Company, Inc.
          27

          28
  COOLEY LLP                                                              DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                            8.                  PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                MASTER DOCKET NO. 19-CV-00717-JST
               1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

               2          I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

               3   the other signatories. Executed on August 28, 2020, in San Francisco, California.

               4

               5
                                                                        /s/ Beatriz Mejia
               6
                                                                        Beatriz Mejia
               7

               8

               9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                                      DEFENDANTS’ RESPONSE TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                   9.                   PLAINTIFFS’ ADDITIONAL AUTHORITIES
                                                                                        MASTER DOCKET NO. 19-CV-00717-JST
